1                                                                                    Judge Frank L. Kurtz
                                                                                              Chapter 13
2

3

4
                              UNITED STATES BANKRUPTCY COURT
5                             EASTERN DISTRICT OF WASHINGTON

6     In re                                               NO. 18-00248
7     CORIANDER PEREZ AND CARLOS D.                       STATE OF WASHINGTON’S MOTION
      PEREZ,                                              TO DISMISS
8

9                                          Debtors.

10            COMES NOW the State of Washington, by and through the undersigned attorney, and

11   moves the Court for an order pursuant to 11 U.S.C. § 1307(c) dismissing this case based on the

12   debtor's failure to pay post-petition taxes as set forth in the supporting declarations of Mona

13   Rodriquez and Samuel Seal filed herein.

14            The failure to report and pay post-petition taxes is a violation of federal law, 28 U.S.C.

15   § 959(b), and the State requests an order dismissing this case.

16            DATED this 24th day of April, 2019.

17                                                          ROBERT W. FERGUSON
                                                            Attorney General
18

19                                                          /s/ Susan Edison

20                                                          SUSAN EDISON, WSBA No. 18293
                                                            Assistant Attorney General
21

22

23

24

25

26
      STATE’S MOTION TO DISMISS                             1             OFFICE OF THE ATTORNEY GENERAL
                                                                                Bankruptcy & Collections Unit
                                                                                  800 Fifth Avenue, Suite 2000
                                                                               Seattle, Washington 98104-3188
                                                                          Phone: (206) 389-2187 – Fax (206) 587-5150


     18-00248-FLK13         Doc 71     Filed 04/24/19     Entered 04/24/19 11:12:00               Pg 1 of 1
